Citation Nr: 1312200	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  06-34 301	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation greater than 10 percent for a herniated disc of the lumbar spine at L4-L5 prior to September 20, 2007, and an initial evaluation greater than 40 percent from September 20, 2007.

2.  Entitlement to a total evaluation based on individual unemployability (TDIU), prior to September 20, 2007.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to September 1980, from September 2001 to September 2002, and from August 2004 to December 2004, with additional periods of service in the Reserves.

These matters come before the Board of Veterans' Appeals (Board) from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania.  The claims were certified to the Board by the VA Regional Office in St. Petersburg, Florida (RO).  

In an April 2009 rating decision, the RO partially granted the Veteran's claim for an increased initial evaluation for a low back disorder; a 40 percent evaluation was assigned, effective from September 20, 2007.  Accordingly, staged ratings have been created, and the Board has recharacterized this issue as it appears on the first page of this remand, and the Veteran's claim remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993) (in an appeal in which the veteran expresses general disagreement with the assignment of a particular rating and requests an increase, the RO and the Board are required to construe the appeal as an appeal for the maximum benefit allowable by law or regulation); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge in July 2010.  A transcript of that hearing has been associated with the record on appeal.

In March 2011, the Board granted the Veteran's TDIU claim and remanded his claims for increased initial evaluations as well as claims to establish service connection for bilateral hearing loss and an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).  

In a September 2011 rating decision, the RO implemented the Board's allowance of the Veteran's TDIU claim, establishing TDIU and eligibility to Dependents' Educational Assistance from September 20, 2007.  As will be further discussed below, although the Veteran has not expressed disagreement with the effective date assigned for the grant of TDIU, since this claim is part and parcel of the Veteran's claim for increased initial evaluations for his low back disorder, originally filed in July 2005, as per the Court of Appeals for Veterans Claims' (the Court's) holding in Rice v. Shinseki, 22 Vet. App. 447, 451 (2009), this does not represent a full grant of the benefits sought, and thus, the Veteran's TDIU claim remains on appeal for the time period prior to September 20, 2007.  Accordingly, this issue remains on appeal and has been recharacterized as stated on the title page.  

In rating decisions dated in February 2012 and May 2012, the RO established service connection for bilateral hearing loss, evaluated noncompensably (zero percent) disabling from July 6, 2005, and PTSD, evaluated 70 percent disabling from February 7, 2006, respectively.  Since service connection has been granted, the Veteran's appeals as to those issues have become moot.  The Veteran has not disagreed with the assigned disability ratings or the effective dates.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  Therefore, those matters have been resolved and are not in appellate status.  

The Board's March 2011 remand directives with respect to the claims remaining on appeal and the subsequent actions of the RO will be further discussed below.  The Veteran's claims have been returned to the Board.  

As noted by the Board in March 2011, in a May 2008 statement, the Veteran claimed entitlement to an earlier effective date for the grant of service connection for his herniated disc of the lumbar spine at L4-L5.  Since the RO had taken no action with respect to this claim, it was referred to the RO for appropriate development in March 2011.  Review of the record reflects that this claim remains undeveloped and unadjudicated by the RO, and thus, the Board must, again, refer this matter to the RO for appropriate development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the March 2011 remand, the Board remanded the Veteran's claim for increased initial evaluations, directing that outstanding VA treatment records and records from the Social Security Administration (SSA) should be obtained and associated with the record.  In July 2011, SSA treatment records were obtained and associated with the Veteran's claims file.  In November 2011, the RO requested updated VA treatment records from the VA facilities in Bedford, Massachusetts, and Kissimmee, Florida.  These electronic records, dated to October 2011, were associated with the record later that month.  

In May 2012, prior to the RO's readjudication of the Veteran's claim for increased initial evaluations for his low back disorder, additional updated VA treatment records from these VA facilities were requested and obtained.  However, as noted by the Veteran's representative in a January 2013 statement, the RO's May 2012 request for electronic records was limited to records for psychiatric treatment only.  Review of the records obtained as a result this request reflect VA psychiatric treatment as recent as February 2012.  Although these records refer to appointments for orthopedic treatment dated after October 2011, the records detailing these appointments are not associated with the record because the records request was limited to treatment records pertaining only to psychiatric treatment.  

In light of above, the Veteran's representative asserted in January 2013 that there are outstanding VA treatment records pertinent to the Veteran's claims which have not been obtained and associated with the record, and thus, the Board's March 2011 remand directives have not been substantially completed.  The Board agrees.  As such, the Veteran's claims must be remanded so that outstanding pertinent VA treatment records may be obtained and associated with the record in compliance with the Board's March 2011 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (RO compliance with a remand is not discretionary; if the RO fails to comply with the terms thereof, another remand for corrective action is required.)  

Further, the Veteran was most recently afforded VA examinations in connection with his claim for increased initial evaluations in March 2009, more than three years ago.  In an effort to accurately evaluate the severity, frequency and manifestations of the Veteran's low back disability, the Board concludes that he should be provided appropriate VA examinations.  

Also, as noted in the Introduction, the Veteran's claim for a TDIU prior to September 20, 2007, remains on appeal.  In implementing the Board's March 2011 allowance of this claim in the September 2011 rating decision, the RO noted that TDIU was not warranted prior to September 20, 2007, because the Veteran's combined evaluation did not meet the schedular criteria of 38 C.F.R. § 4.16(a) prior to that date.  

To the extent that the Veteran's combined evaluation is partially dependent on the evaluation assigned for his low back disability, which is being remanded, the claims are inextricably intertwined, and the claim for TDIU prior to September 20, 2007, must also be remanded at this time.  Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  

Moreover, in light of the RO's assignment of a 70 percent evaluation for PTSD from February 7, 2006, in the May 2012 rating decision, his combined evaluation meets the schedular criteria of 38 C.F.R. § 4.16(a) as of February 7, 2006.  Further, although the Veteran does not presently meet the schedular requirement for the grant of TDIU under 38 C.F.R. § 4.16(a) prior to February 7, 2006, a total evaluation may nonetheless be assigned on an extraschedular basis upon a showing that the Veteran was unable to obtain or retain substantially gainful employment during this period under 38 C.F.R. § 4.16(b).  Indeed, the Veteran's former private attorney asserted in a June 2008 statement that TDIU was warranted on an extraschedular basis.  Despite this assertion, it does not appear that the Veteran's TDIU claim has been considered by the RO on an extraschedular basis under 38 C.F.R. § 4.16(b).  

On remand, the RO/AMC must refer the Veteran's TDIU claim prior to September 20, 2007, to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 4.16(b) is proper.  The Board itself may not assign an extraschedular rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (recognizing that "the [Board] is not authorized to assign an extraschedular rating in the first instance under 38 C.F.R. § 3.321(b) " or § 4.16(b)); accord Smallwood v. Brown, 10 Vet. App. 93, 98 (1997); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of all VA outpatient treatment records for the VAMC's in Bedford, Massachusetts, and the Kissimmee, Florida, dated from November 1, 2011, to the present.  All records obtained should be associated with the record.  Document all attempts to secure this evidence in the claims file.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, notify the veteran and (a) identify the specific records that are unavailable; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  Provide a reasonable amount of time in which the Veteran may respond.  
2.  Schedule the Veteran for VA spine and neurological examinations to determine the current severity of his low back disability.  The complete record and a copy of this Remand must be provided to and reviewed by the examiner.  Any indicated diagnostic tests and studies must be accomplished.  As to all information requested below, a complete rationale for all opinions must be provided. 

The examination report should state whether there is any evidence of favorable or unfavorable ankylosis of any segment of the spine, and determine the range of motion of the thoracolumbar spine in degrees.  It must also state whether there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's thoracolumbar spine disability, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Finally, the examiner should indicate whether any pain found in the thoracolumbar spine could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups. 

The examiner should also comment as to whether the Veteran experiences bowel impairment, bladder impairment, and/or incapacitating episodes as defined by 38 C.F.R. § 4.71a.  Concerning incapacitating episodes, the examiner should comment as to the frequency and total duration of such episodes over the course of the past 12 months.  

3.  Schedule the Veteran for an examination to determine whether his service-connected disabilities resulted in unemployability prior to September 20, 2007.  The complete record and a copy of this Remand must be made available to and reviewed by the examiner.  Following a review of the service and post-service medical records, the VA examiner must state whether the Veteran was unable to obtain or retain employment due solely to his service-connected disabilities (bilateral hearing loss, tinnitus, PTSD, and a herniated disc of the lumbar spine at L4-L5), consistent with his education and occupational experience.  The Veteran's age and the impact of any nonservice-connected disabilities on employability should not be factored into this determination.  If the examiner determines that the Veteran was unable to obtain or retain employment due solely to his service-connected disabilities prior to September 20, 2007, the examiner should state the approximate date of onset of such unemployability.  The opinion must be based on the review of the complete record.  A complete rationale must be provided for any opinions expressed. 

4.  Notify the Veteran that he must report for the examination and cooperate in the development of the claim. Failure to report for a VA examination without good cause may result in denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2012).

5.  Thereafter, the adjudicate the issues remanded herein.  The RO/AMC is reminded that the Veteran's claims for increased initial evaluation for his low back disability must be adjudicated prior to readjudication of the Veteran's TDIU claim. 

Also, in readjudicating the Veteran's TDIU claim, the RO/AMC must refer the claim to the Undersecretary for Benefits or the Director of the Compensation and Pension Service for appropriate action as per 38 C.F.R. § 4.16(b) for any time period in which the Veteran does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a). 

If either issue is not granted, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

